Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 06/02/2021 has a total of 12 claims pending in the application; there are 3 independent claims and 9 dependent claims, all of which are ready for examination by the examiner.      
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests the title “An apparatus for extending wireless signals in both WiFi and cellular wireless signals in a single device”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3,5,7,9,11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,3,5,7,9,11 contain acronym “WiFi” and “IEEE” without a corresponding meaning to the phrases. Examiner suggests amending claims to recite “Wireless Fidelity (WiFi)”  and “Electrical and Electronic Engineers (IEEE)” instead.
Claim 5, recites in the preamble of the claim “A wireless signal extending method used in a wireless signal extending apparatus, comprising:” it’s unclear whether the claim is an apparatus of a method. Examiner suggest amending the claim to recites “A wireless signal extending method used in a wireless signal extending apparatus, the method comprising:” instead.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over WHEELOCK Publication No. (US 2021/0391876 A1) in view of Dillon et al. Publication No. (US 2020/0169894 A1).  

Regarding claim 1, WHEELOCK teaches a wireless signal extending apparatus (a wireless extender 3 FIG.2), comprising: 
a wireless signal transmission circuit only comprising a single receiving circuit and a single transmission circuit (a network interface 48  include various network cards, interfaces, and circuitry implemented in software and/or hardware to enable communications with the client device 4 and the gateway device 2 using the wireless protocols in accordance with connection 9 (e.g., as described with reference to FIG. 1).  [0040] FIG.2); and 
a processing circuit (controller 51 FIG.2) electrically coupled to the wireless signal transmission circuit and configured to execute a plurality of software or firmware executable commands to perform a wireless signal extending method (The controller 51 controls the operations of the wireless extender 3 and include a hardware processor capable of executing any type of instructions, algorithms, or software for controlling the operation and functions of the wireless extender 3 to perform communication between the components (e.g., 46-49 and 51) of the wireless extender 3 established using the internal bus 53 [0042-43] FIG.2), wherein the wireless signal extending method comprises: 
controlling a first transmission channel between the wireless signal transmission circuit (a transmission module from the user interface of the wireless extenders 3, [0024] FIG.2) and a wireless network router (gateway device include a short range access point [0024] FIG.2) that corresponds to a standard WiFi wireless communication protocol (gateway device include an access point using wireless connections in according with any IEEE 802.11 WiFi protocol [0047] FIG.2) to perform communication during a plurality of router communication time periods (the access point performs communications with band A at a specific time periods 10ms or 6ms providing bursts of time to each BSSID on a different band [0056-59] FIG.9); and 
controlling a second transmission channel (a transmission module from the user interface of the wireless extenders 3, [0024] FIG.2) between the wireless signal transmission circuit and a wireless network station (gateway device include an access point [0047] FIG.2) that corresponds to WiFi wireless communication protocol (gateway device include an access point using wireless connections in according with any IEEE 802.11 WiFi protocol [0047] FIG.2) to perform communication during a plurality of gap time periods (the access point performs communications with band B at a specific time period and count down the communicated time before accessing the WiFi interface again [0058-62] FIG.9), wherein each of the gap time periods is located between neighboring two of the router communication time periods (each time period is located between communication with band A and band B using specific signals at a specific time period [0066-69] FIG.9).  
WHEELOCK does not explicitly teach wherein the communication between the extending apparatus and the wireless network station corresponds to a non-standard WiFi wireless communication protocol.
Dillon teaches the communication between the extending apparatus and the wireless network station corresponds to a non-standard WiFi wireless communication protocol (Dillon: methods for facilitating the deployment of a wireless extender in combination with a base station at a customer premises (FIG.8) the wireless extender includes fronthaul interface to communicate with other devices such as mobile handsets and routers through WiFi [0161-163] and includes a backhaul interface to communicate with a base station through their cellular interface 1225-FIG.10 of the UE and 1104-FIG.9 of the base station [0174-175] FIG.1). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to have modified WHEELOCK by the teaching of Dillon to have the communication between the wireless signal transmission circuit and the wireless network station corresponds to a non-standard WiFi wireless communication protocol in order to efficiently use transmission power levels while still supporting an expected data rate corresponding to a subscriber service level in a reliable manner (Dillon: [0007-8] FIG.1).

Regarding claim 2, WHEELOCK teaches the wireless signal extending apparatus of claim 1, wherein each of the gap time periods is a power-saving sleep time period, and a duration of the power-saving sleep time period ranges from 100 milliseconds to 1 second (the Request To Send / Clear To Send (RTS/CTS) of 10 ms or 6 ms are ways of using the RTS/CTS signaling to advise connected STAs that there is a 10 or 6 ms transmission about to occur, and that they need to set their NAV (network allocation vector) and count down the communicated time before accessing the WiFi interface again. This can be useful for power saving mode in STAs, where they effectively power off their radios for the duration of time [0062-64] FIG.9).  

Regarding claim 3, WHEELOCK teaches the wireless signal extending apparatus of claim 1, wherein the standard WiFi wireless communication protocol is IEEE 802.11 communication protocol (The connection 9 between the gateway device 2, the wireless extenders 3, and client devices 4 can be implemented using a wireless connection in accordance with any IEEE 802.11 WiFi protocols [0024-26] FIG.1).  

Regarding claim 4, WHEELOCK teaches the wireless signal extending apparatus of claim 1, wherein the processing circuit is further configured to control the wireless signal transmission circuit to transmit a first request to the wireless network router to terminate the router communication time periods and transmit a second request to the wireless network station to enter the gap time periods (the AP sends a Request To Send / Clear To Send (CTS/RTS) packet with the value of the duration during which the STAs are not to communicate and count down the communicated time before accessing the WiFi interface again in order to save power in STAs, where they effectively power off their radios for the duration of time specified [0061-62] FIG.5).

Regarding claims 5-8, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-4, where the difference used is the limitations were presented from a “method” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Regarding claims 9-12, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-4, where the difference used is the limitations were presented from a “system” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472